            Case 2:18-cv-00928-MJP Document 108 Filed 03/28/19 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10         YOLANY PADILLA, et al.,                      CASE NO. C18-928MJP

11                              Plaintiff(s),           ORDER SETTING TRIAL
                                                        DATE & RELATED DATES
12                v.

13         U.S. IMMIGRATION AND CUSTOMS
           ENFORCEMENT, et al.,
14
                                Defendant(s).
15

16
           BENCH TRIAL DATE                                         10/19/2020
17         Deadline for joining additional parties                   4/25/2019
           Proposed ESI order                                        4/29/2019
18
           Deadline for filing amended pleadings                     5/22/2019
19         Completion of fact discovery                             11/20/2019
           Completion of expert discovery                            3/19/2020
20
           Reports from expert witness under FRCP 26(a)(2)           3/23/2020
21         All motions related to discovery must be filed by
           and noted on the motion calendar on the third             4/22/2020
22         Friday thereafter (see CR7(d))
23

24


     ORDER SETTING TRIAL- 1
             Case 2:18-cv-00928-MJP Document 108 Filed 03/28/19 Page 2 of 4



 1         All dispositive motions must be filed by and noted
           on the motion calendar on the fourth Friday
 2
           thereafter (see CR7(d))
 3
           Counsel are reminded of the requirement to                         5/22/2020
 4         provide courtesy copies of any motions with
 5         exhibits or other attachments exceeding 50
           pages. Compliance with this requirement will
 6         facilitate timely consideration of your motion.
           All motions in limine must be filed by and noted
 7
           on the motion calendar no earlier than the third
                                                                              9/14/2020
 8         Friday thereafter and no later than the Friday
           before the pretrial conference
 9         Agreed pretrial order due                                          10/7/2020
10         Trial briefs and Proposed Findings of Fact and
                                                                              10/7/2020
           Conclusions of Law:
11         Pretrial conference                                          10/9/2020 at 1:30 PM
           Length of Bench Trial                                             5-10 DAYS
12

13          These dates are set at the direction of the Court after reviewing the joint status report

14 and discovery plan submitted by the parties. All other dates are specified in the Local Civil

15 Rules. If any of the dates identified in this Order or the Local Civil Rules fall on a weekend

16 or federal holiday, the act or event shall be performed on the next business day. These are

17
     firm dates that can be changed only by order of the Court, not by agreement of counsel or
18
     the parties. The Court will alter these dates only upon good cause shown: failure to
19
     complete discovery within the time allowed is not recognized as good cause.
20
            If the trial date assigned to this matter creates an irreconcilable conflict, counsel
21
     must notify the Deputy Clerk, Rhonda Miller, in writing within 10 days of the date of this
22
     Order and must set forth the exact nature of the conflict. A failure to do so will be deemed
23

24


     DATE & RELATED DATES- 2
                 Case 2:18-cv-00928-MJP Document 108 Filed 03/28/19 Page 3 of 4



 1 a waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be

 2 understood that the trial may have to await the completion of other cases.

 3                                      COOPERATION:
 4
            As required by CR 37(a), all discovery matters are to be resolved by agreement if
 5
     possible. Counsel are further directed to cooperate in preparing the final pretrial order in
 6
     the format required by CR 16.1, except as ordered below.
 7
                                            EXHIBITS:
 8
            The original and one copy of the trial exhibits are to be delivered to chambers four
 9
     days before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available
10

11 in the Clerk's Office. The Court hereby alters the CR 16.1 procedure for numbering

12 exhibits: plaintiff's exhibits shall be numbered consecutively beginning with 1; defendant's

13 exhibits shall be numbered consecutively beginning with the next number series not used

14 by plaintiff.

15          Duplicate documents shall not be listed twice: once a party has identified an exhibit
16 in the pretrial order, any party may use it. Each set of exhibits shall be submitted in

17
     individual file folders with appropriately numbered tabs.
18
                                         SETTLEMENT:
19
            Should this case settle, counsel shall notify Rhonda Miller as soon as possible at
20
     206−370−8518.
21
            //
22
            //
23

24          //


     DATE & RELATED DATES- 3
            Case 2:18-cv-00928-MJP Document 108 Filed 03/28/19 Page 4 of 4



 1         Pursuant to GR 3(b), an attorney who fails to give the Deputy Clerk prompt notice

 2 of settlement may be subject to such discipline as the Court deems appropriate.

 3         Dated this 28th day of March, 2019.
 4

 5

 6
                                                   A
                                                   Marsha J. Pechman
                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DATE & RELATED DATES- 4
